Citation Nr: 0521298	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-30 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1944 to June 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision 
which reopened and denied service connection for asbestosis.  
In April 2004, the veteran testified at a Travel Board 
hearing at the RO.  

The Board observes that although the January 2003 RO decision 
denied service connection for asbestosis on a de novo basis, 
service connection for such disorder was previously denied in 
a final January 1998 RO decision.  Therefore, the Board must 
address whether the veteran submitted new and material 
evidence to reopen his claim for service connection for 
asbestosis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

The RO denied service connection for asbestosis in January 
1998, and the veteran did not appeal.  Evidence submitted 
since then includes some evidence which is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for asbestosis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

There are no special legal provisions regarding claims for 
service connection for asbestos-related disease.  However, 
the VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veterans Benefits Administration Manual M21-1, Part VI, 
paragraph 7.21.  The manual notes that asbestos particles 
have a tendency to break easily into tiny dust particles that 
can float in the air, stick to clothes, and may be inhaled or 
swallowed. Inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come to medical attention because the latent period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The manual goes on to 
say that the clinical diagnosis of asbestos requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.  

In reviewing claims for service connection, it must be 
determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre- service and post-
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.  

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet.App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000, 65 Fed. Reg.  33422(2000).

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The RO initially denied service connection for asbestosis in 
November 1997.  In January 1998, the RO again denied service 
connection for asbestosis (on a de novo basis).  The January 
1998 decision was not appealed and is considered final.  

The evidence considered at the time of the January 1998 RO 
decision included available service personnel records for the 
veteran's June 1944 to June 1946 active duty in the Navy.  
Such records indicate that he served on the U.S.S. Charles A. 
McAlister and the U.S.S. Big Chief.  His service medical 
records show no complaints, findings, or diagnoses of any 
lung disorders, including asbestosis.  

Post-service VA and private treatment records show treatment 
for several disorders including possible lung problems.  An 
August 1995 radiological report, as to the veteran's chest, 
from U.S. Mobile Health Services, Inc., indicated that there 
was blunting of the costophrenic sulcus which was most likely 
due to pleural thickening.  It was noted that the remainder 
of the lung fields were clear, that the heart was normal 
sized, and that the mediastinal structures were midline.  The 
impression was no active disease.  

An April 1997 radiological report, as to the veteran's chest, 
from the Community Medical Center Healthcare System noted 
that there was some fullness just lateral to the left hilum.  
The examiner noted that he did not have any previous films of 
the veteran's chest and that the lateral view did not 
demonstrate an abnormality.  The examiner indicated that he 
thought that such did represent an abnormality and he 
suggested that oblique films of the chest be performed.  It 
was noted that the veteran's lungs were otherwise clear.  
Another April 1997 entry from such facility, as to oblique 
films of the veteran's chest, noted that the original finding 
that was seen on the chest radiography was probably related 
to overlapping vessels.  It was reported that there was a 
second incidental finding of questionable significance noted, 
and that repeat views were suggested.  

April 1997 and May 1997 statements from the veteran's 
attorney indicated that he had received proceeds of a 
settlement reached with the UNR Asbestos Disease- Claims 
Trust.  

Evidence received since the January 1998 includes additional 
private and VA treatment records.  An August 1996 statement 
from A. J. Schonfeld, D.O., and submitted by the veteran in 
July 2002, noted that a single posterior-anterior X-ray was 
reviewed.  Dr. Schonfeld reported that the film showed 
bilateral pleural thickening.  Dr. Schonfeld stated that 
pleural thickening of such type was seen following asbestos 
exposure and was consistent with the diagnosis of pleural 
asbestosis.  

A January 1997 statement from S. L. Altschuler reported that 
a review of data from the records of the veteran revealed 
that his crewmember status aboard merchant ships was that of 
a mariner in the deck department and that his sea service 
history spanned two years.  It was noted that there was a 
separate roentgenographic interpretive report of chest films 
with findings of bilateral pleural thickening.  Dr. 
Altschuler stated that shipboard exposure to loose asbestos 
fibers during the veteran's seafaring employment was amply 
indicative of his present malady being caused by the asbestos 
toxin exposure incident to his sailing occupation.  Dr. 
Altschuler indicated that the veteran suffered from asbestos-
related pleural disease, present bilaterally.  A December 
2001 report from B. N. Minora, MD, noted that the veteran had 
bilateral pleural lung disease.  

An August 2002 VA respiratory examination report related an 
impression of mild obstructive lung disease, secondary to 
smoking; no evidence of asbestos-related lung disease on the 
chest film; and no consequences of asbestos exposure seen on 
the veteran's pulmonary function tests.  

The Board observes that the August 202 VA respiratory 
examination report, noted above, provides negative evidence 
against the veteran's claim.  However, the statements from 
Dr. Schonfeld and Dr. Altschuler, noted above, specifically 
indicate that the veteran has asbestos-related pleural 
disease.  Such evidence clearly raises a question of a 
possible relationship between any present asbestos-related 
pleural disease and the veteran's period of service.  
Therefore, the statements from Dr. Schonfeld and Dr. 
Altschuler are not cumulative or redundant, relate to an 
unestablished fact necessary to substantiate the claim, and 
raise a reasonable possibility of substantiating the claim.  

Evidence submitted since the January 1998 RO decision is new 
and material, and thus the claim for service connection for 
asbestosis is reopened.  This does not mean that service 
connection is granted.  Rather, the merits of the claim for 
service connection will have to be reviewed on a de novo 
basis (see Manio, supra), after completion of additional 
development, as discussed in the below remand.  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

In any event, the Board finds it has met the duty to assist 
and notify such that consideration was appropriate of the 
issue of whether new and material evidence had been submitted 
to reopen the claim.  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) indicates, generally, that four 
elements are required for proper VCAA notice:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claims.  Moreover, in a July 2002 
statement, a September 2003 statement of the case, and at the 
April Board hearing, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claim as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for whether new and 
material evidence has been submitted.  The discussions in the 
rating decision, the statement of the case, and the April 
2004 Board hearing have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

The claim for service connection for asbestosis is reopened, 
and to this extent only, the benefit sought on appeal is 
granted.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for asbestosis has been reopened by 
new and material evidence, the claim must be reviewed on a de 
novo basis.  Manio, supra.  

As to the merits of the reopened claim for service connection 
for asbestosis, there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

As noted above, an August 1996 statement from A. J. 
Schonfeld, D.O., noted that a single posterior-anterior chest 
X-ray showed bilateral pleural thickening.  Dr. Schonfeld 
stated that pleural thickening of such type was seen 
following asbestos exposure and was consistent with the 
diagnosis of pleural asbestosis.  

A January 1997 statement from S. L. Altschuler, M.D., 
indicated that the veteran suffered from asbestosis-related 
pleural disease, present bilaterally.  Additionally, a 
December 2001 report from B. N. Minora, M.D., noted that the 
veteran had bilateral pleural lung disease.  

The veteran was last afforded a VA pulmonary examination in 
August 2003.  There is no indication that the examiner 
reviewed the claims folder.  The impression was mild 
obstructive lung disease, secondary to smoking; no evidence 
of asbestos-related lung disease on the chest film; and no 
consequences of asbestos exposure seen on the veteran's 
pulmonary function tests.  

The Board observes that there is a clear conflict between the 
statements from Dr. Schonfeld and Dr. Altschuler and the 
findings of the August 2003 VA pulmonary examination report.  
Additionally, as noted above, there is no indication that the 
VA examiner reviewed the claims folder in providing the 
impression indicated above.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes providing 
him with a VA examination by a pulmonary specialist with an 
etiological opinion.  Id.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  Have the veteran undergo a VA 
examination by a pulmonary specialist to 
determine the nature and etiology of his 
claimed asbestosis, if any.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
should state that such review has been 
conducted  All indicated studies, 
including X-ray studies, should be 
accomplished.  The examiner should 
specifically indicate whether the veteran 
has asbestosis, and should explain why 
asbestosis has or has not been diagnosed.  
If asbestosis is diagnosed, the examiner, 
based on examination findings and a review 
of historical records and medical 
principles, should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of such disorder, including any 
relationship with the veteran's period of 
service from June 1944 to June 1946.  The 
examiner should specifically address the 
statements by Dr. Schonfeld and Dr. 
Altschuler as well as the findings of the 
August 2002 VA examination report.  

2.  Thereafter, review on a de novo basis 
the merits of the claim for service 
connection for asbestosis.  If the claim 
is denied, issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


